IiTJMpkin, J.
1. The charge of the court on the subject of trespass on the property of another as a defense to an assault upon such other with a deadly weapon was fully as favorable to the defendant as the evidence authorized.
•2. There was no error in not charging to the effect that if the defendant shot the person injured, and in so doing acted under the fears of a reasonable man that such person was attempting to seduce or debauch his daughter, if death had ensued it would not have been murder. The doctrine of reasonable fears is not applicable to such a ease, nor did the evidence authorize such a charge.
3. 'Evidence that just after the snooting took place a person present said to the accused that he had made a mistake and ought not to have shot the boy who was injured, and that the accused replied that he had done wrong, was admissible.
4. The verdict was amply sustained by the evidence.

Judgment affirmed.


All the Justices eonour.